United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
GENERAL SERVICES ADMINISTRATION,
SOUTHEAST SUNBELT REGION -- FEDERAL
ACQUISITION SERVICE, CPC,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-161
Issued: September 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2010 appellant filed a timely appeal from a May 5, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) regarding her schedule award claim.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 12 percent impairment of the right arm, for
which she received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 17, 2008 appellant, then a 67-year-old property disposal specialist, injured
her right arm and shoulder when she slipped on water in a hallway and fell. OWCP accepted the
claim for right shoulder rotator cuff tear and paid benefits. Appellant worked limited duty
following her injury before returning to full duty.
On October 7, 2009 appellant requested a schedule award. In a September 9, 2009
report, Dr. Alexandra J. Strong, a Board-certified orthopedic surgeon, reported that when she
first evaluated appellant on January 6, 2009 for right shoulder pain following the December 17,
2008 work injury, there was decreased strength and a magnetic resonance imaging (MRI) scan
was ordered. Appellant was next seen on February 10, 2009. The MRI scan showed a large tear
with retraction that involved the supraspinatus, infraspinatus and subscapularis. The biceps
tendon was dislocated medially from the bicipital groove. Changes were also noted in the
posterior labrum, acromioclavicular (AC) joint arthropathy and some glenohumeral degenerative
change. Dr. Strong stated that, when appellant was last evaluated on April 7, 2009, she had good
range of motion and the x-rays indicated that her humeral head was high riding. Appellant
reported occasional pain and discomfort, for which she took Advil or Tylenol. Dr. Strong stated
that appellant had degenerative changes in her glenohumeral joint and that her rotator cuff tear
was likely irreparable. Appellant also felt that she was getting rotator cuff arthropathy.
Dr. Strong stated that a reverse total shoulder replacement might be indicated if appellant’s
condition worsened. As appellant reported no significant pain to the point she wanted to undergo
surgical intervention, Dr. Strong opined that maximum medical improvement had been reached.
Based on Table 15-5 of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (hereinafter), Dr. Strong rated appellant
with 25 percent impairment of the right upper extremity.
On November 13, 2009 an OWCP medical adviser reviewed Dr. Strong’s September 9,
2009 report. He agreed that appellant reached maximum medical improvement as of
September 9, 2009; however, Dr. Strong’s impairment rating could not be used as it was not
supported by sufficient examination findings. The medical adviser advised that, under Table
15-5, Shoulder Regional Grid, pages 401-405 of the A.M.A., Guides, appellant had a number of
ratable conditions which could be used. He stated that page 387 of the A.M.A., Guides indicated
that, if there were two significant diagnoses, the diagnosis with the highest impairment rating
should be used. Under Table 15-5, a complete rotator cuff tear with normal motion equaled a
default impairment of 5 percent; a labral tear and degenerative SLAP lesion with normal motion
equaled a default impairment of 3 percent; glenohumeral degenerative joint disease with
subluxation or shoulder joint dislocation mild equaled an impairment range of 8 to 12 percent;
and an AC joint arthropathy with impingement equaled a default impairment of 3 percent. Since
Dr. Strong reported that appellant had good range of motion and very little pain, she opined that
the impairment rating most favorable to appellant would be glenohumeral degeneration at the
upper level of 12 percent because of the severity of x-ray changes and the high riding humeral
head.
By decision dated November 23, 2009, OWCP granted appellant a schedule award for 12
percent right arm impairment. The award ran from September 9, 2009 to May 29, 2010, for a
total of 37.44 weeks.

2

On December 17, 2009 appellant requested a hearing before an OWCP hearing
representative. In a January 13, 2010 report, Dr. Strong reiterated her previous contacts with
appellant and findings. She concluded that appellant had a massive irreparable rotator cuff tear
with degenerative changes indicative of early rotator cuff arthropathy of the shoulder which
would require a reverse total shoulder replacement if the arthritis progressed. Based on Table
16-27, Dr. Strong stated that appellant had 20 percent impairment of the upper extremity.
A hearing was held on March 10, 2010. Appellant testified that she had no problems
with her right shoulder prior to the December 17, 2008 work injury and that she had no new
injuries of the right shoulder after the December 17, 2008. The hearing representative noted that
it did not appear that the sixth edition of the A.M.A., Guides contained a Table 16-27. He
allowed 30 days for Dr. Strong to submit a report explaining any disagreement with the medical
adviser’s opinion and explaining her impairment percentage.
In an April 14, 2010 report, Dr. Strong opined that, based on Table 15-5, page 401 of the
A.M.A., Guides, appellant had 20 percent right upper extremity impairment based on massive
unrepairable rotator cuff tear and a distal clavicle bicep subscapular tear.
By decision dated May 5, 2010, OWCP’s hearing representative affirmed the prior
decision.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations2 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.3 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),

2

20 C.F.R. § 10.404.

3

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

4

Ronald R. Kraynak, 53 ECAB 130 (2001).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
proving rationale for the percentage of impairment specified.8
ANALYSIS
OWCP accepted that appellant sustained a right shoulder rotator cuff tear due to a
December 17, 2008 employment injury. Appellant requested a schedule award and provided a
September 9, 2009 report from Dr. Strong, who advised that she reached maximum medical
improvement and had 25 percent permanent impairment of the right upper extremity based on
Table 15-5 of the A.M.A., Guides. Dr. Strong did not fully address the diagnosis upon which her
impairment rating was based or explain how she arrived at this rating under Table 15-5.9 As she
did not explain in her September 9, 2009 report how her impairment rating comported with the
A.M.A., Guides, it is of limited probative value.10
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15. Section 15-2, entitled Diagnosis-Based Impairment, indicates that
diagnosis-based impairment is the primary method of evaluation of the upper limb.11 The initial
step in the evaluation process is to identify the impairment class by using the corresponding
diagnosis-based regional grid. OWCP’s medical adviser, in a November 13, 2009 report,
correctly indicated that, when the patient has two or more significant diagnoses, the examiner
should use the diagnosis with the highest causally-related impairment rating for the impairment
calculation.12 The medical adviser reviewed Dr. Strong’s findings and utilized the Shoulder
Regional Grid, Table 15-5 and identified all the impairments based on appellant’s diagnosed
conditions. As the condition of glenohumeral degenerative joint disease with subluxation or
shoulder joint dislocation provided the greatest impairment rating, he selected it for the
impairment calculation. The Board notes this properly fits into a class 1 AC joint injury or
6

A.M.A., Guides 494-531.

7

Id. at 521.

8

See note 5, Chapter 2.808.6(d) (August 2002).

9

Discussion of how the A.M.A., Guides criteria were applied to medical information that generated the specific
rating is required for an impairment rating to be consistent with the A.M.A., Guides. A.M.A., Guides 28.
10

I.F., Docket No. 08-2321 (issued May 21, 2009) (an opinion which is not based upon the standards adopted by
OWCP and approved by the Board as appropriate for evaluating schedule losses is of diminished probative value in
determining the extent of permanent impairment).
11

An opinion which is not based upon the standards adopted by OWCP and approved by the Board as appropriate
for evaluating schedule losses is of little probative value in determining the extent of a claimant’s permanent
impairment. I.F., id.
12

A.M.A., Guides 387.

4

disease, on page 403 of the A.M.A., Guides, where there is complete disruption of AC joint
capsule and coracoclavicular ligaments, which has a default impairment of 10 percent.
After determining the impairment class and default grade, OWCP’s medical adviser
considered applicable grade modifiers.13 The medical adviser considered the severity of
appellant’s class 1 condition, noting the severity of x-ray and examination findings and
concluded that her impairment should be adjusted from the default impairment of 10 percent to
the maximum impairment within class 1 for the impairing diagnosis, 12 percent. OWCP
properly awarded appellant compensation for 12 percent impairment of her right arm.
Thereafter, appellant submitted additional reports from Dr. Strong dated January 13 and
April 14, 2010. These reports do not establish that she has greater than 12 percent impairment of
the right upper extremity. In the January 13, 2010 report, Dr. Strong opined that appellant had
20 percent right upper extremity impairment based on Table 16-27; but, she did not explain the
findings on examination or the manner by which the impairment rating was calculated.
Moreover, there is no Table 16-27 in the sixth edition of the A.M.A., Guides. In her April 14,
2010 report, Dr. Strong opined that appellant had 20 percent impairment of the right upper
extremity based on Table 15-5, page 401, for massive unrepairable rotator cuff tear and distal
clavicle bicep subscapular tear. Again, she did not fully explain how she arrived at this rating
under Table 15-5 and explain how or why the medical adviser was incorrect in his 12 percent
rating. Dr. Strong did not address what diagnosis-based impairment that she used on page 401.
The Board notes that there is no diagnosis-based impairment on page 401 of the A.M.A., Guides
that provides for 25 percent arm impairment. Thus, appellant has not submitted any evidence, in
conformance with the A.M.A., Guides, showing that she has greater than 12 percent impairment
of the right upper extremity.
On appeal, appellant sets forth her belief as to why Dr. Strong did not provide adequate
explanations for her impairment ratings. As noted, medical reports that are not in conformance
with the A.M.A., Guides are of limited probative value in establishing permanent impairment.14
For the above-noted reasons, Dr. Strong’s reports are insufficient to establish that appellant has
any greater impairment than that which OWCP has issued a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she has more than 12 percent right
upper extremity impairment.

13

The grades range from A to E, with A representing eight percent upper extremity impairment and E
representing 12 percent upper extremity impairment. A.M.A., Guides 403, Table 15-5. The net adjustment formula
is found at page 411 of the A.M.A., Guides.
14

See supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the May 5, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

